ORDER FINDING MISCONDUCT AND IMPOSING DISCIPLINE
Upon review of the report of the hearing officer appointed by this Court to hear evidence on the Disciplinary Commission's Verified Complaint for Disciplinary Action, we find that the respondent engaged in attorney misconduct.
Facts: Clients hired respondent to represent them in seeking recovery for damages sustained in a traffic accident. The clients began receiving chiropractic treatments and the chiropractor had the clients and respondent sign a lien to secure payment for his services. The clients' insurance company paid a portion of the chiropractor's bill, but disputed a portion, claiming the services were unnecessary. After payment by the insurance company, the chiropractor's unpaid balance was approximately $2,800. The clients subsequently recovered an award after a jury trial sufficient to pay the remaining balance owed to the chiropractor. The clients requested that respondent not pay the balance of the chiropractor's bill and respondent distributed $4,523.88 to the clients and $4,283.00 to himself. This left a balance of $500 in respondent's trust account for the chiropractor. The chiropractor demanded payment, and respondent sent a check for $500 marked paid in full. The chiropractor refused the partial payment.
Violations: By his conduct, respondent violated Ind. Professional Conduct Rule 1.15(b), which requires a lawyer to promptly notify a third party of the lawyer's receipt of funds in with the third party has an interest, and Prof.Cond.R. 1.15(c), which requires a lawyer to hold disputed funds until the dispute is resolved.
For the misconduct found herein, this Court now finds that the respondent should receive a public reprimand.
IT IS, THEREFORE, ORDERED that the respondent, Swaray E. Conteh, is hereby reprimanded and admonished for his misconduct in this case. Costs of this proceeding are assessed against the respondent.
*145The Clerk of this Court is directed to forward notice of this order to the respondent and his attorney; to the Indiana Supreme Court Disciplinary Commission, to the hearing officer, the Hon. Charles J. Deiter, and to all other entities as provided in Admis.Disc.R. 23(8)(d).
SHEPARD, C.J., and DICKSON, SULLIVAN and BOEHM, JJ., concur.
RUCKER, J., would impose a private reprimand as recommended by the hearing officer.